Citation Nr: 1805464	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to increased initial extraschedular ratings for service-connected bilateral hearing loss and tinnitus under 38 C.F.R. § 3.321(b).  

2.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU), to include on an extraschedular basis for the period prior to March 31, 2011.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to August 1945.  

These matters come, in part, before the Board of Veterans' Appeals (Board) from an August 215 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  By that rating decision, the RO granted service connection for bilateral hearing loss and tinnitus; initial noncompensable and 10 percent disability ratings were assigned, respectively, effective September 6, 2013.  

Regarding the issue of entitlement to TDIU, it was found by the Board in a December 2013 decision to have been part and parcel of a previously adjudicated claim for an increased rating for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This case has been remanded by the Board to the agency of original jurisdiction (AOJ) for further development in December 2013, July 2015, and November 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims for entitlement to increased initial extraschedular ratings for service-connected bilateral hearing loss and tinnitus under 38 C.F.R. § 3.321(b) and entitlement to TDIU, to include on an extraschedular basis for the period prior to March 31, 2011, can be decided.  

In the November 2016 remand, the Board instructed the RO or VA Appeals Management Center to afford the Veteran a VA examination to determine all functional impairment and interference with employability caused by his service-connected bilateral hearing loss and tinnitus and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected bilateral hearing loss disability and tinnitus on employment activities such as being a mechanical engineer, without consideration of his age or any impairment caused by nonservice-connected disabilities.

In May 2017, the Veteran underwent a VA examination for his service-connected hearing loss and tinnitus.  The examiner opined that, with the use of hearing aids, the Veteran's hearing loss should not adversely impact his ability to find and maintain gainful employment.  Regarding tinnitus, the examiner referred to the Veteran's statement that his tinnitus occurred mostly at night, laying down and, "[s]ometimes it keeps me from sleeping until it goes away, [s]ometimes it distracts me during the day for a few minutes at a time, several times a day, [i]t can be a distraction whenever I am trying to work on something because it startles me when it first happens, I never know when it is going to come."  However, the May 2017 VA examiner did not provide an opinion as to all functional impairment and interference with employability caused by the Veteran's service-connected tinnitus.  

A remand to cure this defect is warranted.  See Stegall, 11 Vet. App. at 271; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).  Accordingly, an addendum opinion should be obtained to determine all functional impairment and interference with employability caused by the Veteran's service-connected tinnitus.  

Regarding the claim for entitlement to TDIU, to include on an extraschedular basis for the period prior to March 31, 2011, the Veteran contends that he is unemployable as a result of his service-connected PTSD with secondary depression and history of anxiety reaction, as well as his bilateral hearing loss and tinnitus. 

In November 2017, a private vocational employability assessment report was received.  The Veteran's attorney waived AOJ review of this evidence.  Nevertheless, as the conclusions therein are not in agreement with those contained in VA examination reports, the Board concludes that further development of the issue of the Veteran's occupational impairment due to service-connected disabilities is in order.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, return the electronic claims file to the May 2017 VA examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion.  The claims file must be reviewed by the examiner and such should be noted in the report.  

The Veteran may be called in for a current examination, if deemed warranted by the examiner.

The examiner is requested to provide an opinion as to whether there is any medical reason to accept or reject the Veteran's contentions that his service-connected tinnitus has interfered with his ability to communicate with others and/or disrupts his focus and concentration. 

The examiner is requested to provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected tinnitus on employment activities such as being a mechanical engineer, without considering his age or any impairment caused by nonservice-connected disabilities.  Age and nonservice-connected disability should be neither considered nor mentioned.

3.  The Veteran should be scheduled for an appropriate VA examination in order to determine functional impairment associated with his service-connected disabilities, relative to the matter of whether he is able to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  The examiner's attention is directed to the private vocational employability assessment, received in November 2017.  Age and nonservice-connected disability should be neither considered nor mentioned.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his attorney and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

